DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
In response to applicants argument regarding the Shevitz reference, the examiner disagrees. It appears that Applicant is arguing about how Shevitz operates (e.g. actively pumping the cells back and forth). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Additionally, in response to applicant’s argument that the references fail to show certain features of applicant’s invention (claim 1), it is noted that the features upon which applicant relies (i.e., the peristaltic pump is used to homogenize the medium in manner that minimizes shear forces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 depends on claim 5 and is therefore, rejected for the same reason.
Claim 8 recites the limitation “the modules” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase “grid-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “grid-like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz US 2013/0059371.
Regarding claim 1, Shevitz discloses a microbioreactor module [301/305] comprising a cultivation container [310], a mounting tube [340], a plug [335], and a sheathing [315], wherein:  the cultivation container has an outer shell [319] of a semi-permeable membrane material (Barrier (wall) 319 may also be selective in nature to facilitate further fractionation of blood constituents such that only the desired molecules escape into the reactor chamber to react with the modifier. The selectivity of membrane/barrier 319 may be established by controlling its charge properties, permeability, porosity, chemical nature, etc. The configuration of barrier 319 may be modified to increase its surface area. Paragraph 268) and enclosing a biocompatible carrier material or scaffold [317], wherein said biocompatible carrier material or scaffold is enclosed by said outer shell as shown in Fig. 6a, the mounting tube [340 and 341] is attached to the cultivation container and encloses a discharge and supply line [303] which allows samples to be taken and cells or bioactive molecules and nutrients to be supplied to the cultivation container, the sheathing comprises openings (as shown in Fig. 6a with harvest port 312, line 321 and flange 326 ) in a wall of the sheathing and, the plug projects into the interior of the microbioreactor module as shown in Fig. 6a, fixes the mounting tube in an opening (The port 35 is held in place by entrance end adapter 40.... Paragraph 96), and seals the microbioreactor module to the outside by contact with the sheathing as shown in Fig. 6a; also see paragraphs 10, 82, 187, 254, 269 and Fig. 5a.
Shevitz does not explicitly disclose that the plug has an asymmetrical and an asymmetrical length. However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plug was significant. See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent plug shape and since the same expected seal would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
As to the intended use limitations (the plug opens or closes openings in the wall of the sheathing depending on the positioning of the asymmetrical plug), the device disclosed by Shevitz is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shevitz is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 2, Shevitz discloses a semi-permeable organic or inorganic membrane material with an exclusion size of 1-50 kDa as discussed in at least paragraphs 59-60 and 281. Shevitz also discloses that For example, it may be a bioreactor, a circulatory system or any other vessel, nonexclusively including tanks, bags, flasks and the like which can contain liquids, as discussed in paragraph 96. Therefore, the outer shell [319] has been interpreted as equivalent to the bag as recited above. 
Regarding claim 3, Shevitz discloses that the carrier material in the cultivation container [310] is comprised of a scaffold as discussed in at least paragraph 14 and paragraphs 245-248. 
Regarding claim 4, Shevitz does not explicitly disclose wherein the mounting tube, the discharge and supply line, and the sheathing comprises an elastic, gas-permeable material. However, Shevitz does disclose that (The fluid filtration system 1 is enclosed by housing 15, whose shape, size or orientation may be varied as needed to enclose the system. The housing 15 may be constructed from a variety of materials, including solid polymers, such as polycarbonate or polysulfone, flexible or elastic materials or any other material or composite of materials. Paragraph 96); also see paragraph 100. Therefore, Shevitz implies that the mounting tube, the discharge and supply line, and the sheathing may comprise an elastic material.
As to the material being gas-permeable, Shevitz discloses in paragraph 100 that (The housing 15, diaphragm pump 4, diaphragm 6, valves, filters and other constituents of the system may be constructed from various materials, preferably from materials that withstand the pressures generated during operation of the fluid filtration system 1, preferably, from materials that may be sterilized either chemically, with steam or radiation; for example, such materials may including stainless steel. However, one of the primary disadvantages of stainless steel is the inability to view the content inside housing 15 or inside the diaphragm pump 4. Some other disadvantages of stainless steel is weight, cost, and difficulty to form into specific shapes. It is therefore preferable, particularly when a disposable system is required, to use materials such as, polycarbonate, polysulfone or others, that are selected for their structural strength and transparency; such materials, that can be readily molded into desired shapes, that are light and relatively inexpensive, that can also be sterilized chemically, with radiation or with steam. An additional desired features of a construction material is its suitability to manufacturing techniques, its amenability to its packaging, storage, transportability, and to providing protection against damage or contamination.). Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a mounting tube, a discharge and supply line, and a sheathing of a gas-permeable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Shevitz also discloses wherein the sheathing comprises a plurality of through-flow openings (sampling manifold ports 267) and flaps (pump 248), wherein the plurality of through-flow openings can be closed by said flaps as discussed in at least paragraphs 190-195.
Regarding claim 5, Shevitz discloses that the scaffold is coated as discussed in at least paragraphs 245-248. 
As to the coating comprising stem cells, Shevitz discloses a plurality of modifier agents for coating the scaffold as implied in paragraph 247. The type of modifier agents depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 7, Shevitz discloses wherein the microbioreactor module [305] is introduced into a common cultivation room [311] wherein the microbioreactor module is arranged in parallel as shown in Fig. 6a.
Filter element 305 comprises a plurality of hollow fibers therefore, Shevitz discloses one or more microbioreactor modules as discussed in at least paragraphs 10, 96 and 254.
In the alternative, absent unexpected results, it would have also been obvious to one having ordinary skill in the art to provide one or more microbioreactor modules, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 8, Shevitz discloses wherein the common cultivation room [311] comprises a common plastic cover (top plate 316), wherein one or more microbioreactor modules are fixed in the common plastic cover (The housing 15 may be constructed from a variety of materials, including solid polymers, such as polycarbonate or polysulfone, flexible or elastic materials or any other material or composite of materials. Paragraph 96) and comprises connection possibilities [312] as shown in Fig. 6a for measuring probes. Also see paragraph 254.
Regarding claim 9, Shevitz discloses wherein the common cultivation room [311] is a reactor vessel filled with medium as discussed in at least paragraphs 188, 200-210 and 268, and comprises a pump element [304] and a flow distributor (pump/valve) as discussed in at least paragraphs 121, 166, 168 and 290.
As to the intended use limitations (wherein homogenization of the medium is ensured by the pump element operated by compressed air in combination with a flow distributor), the device disclosed by Shevitz is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shevitz is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 97 and 254 Shevitz which teaches an air driven pump.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 10, Shevitz discloses wherein the common cultivation room [311] is a reactor vessel filled with medium as discussed in at least paragraphs 253 and 267, and comprises a bubble generator (sparger) as discussed in at least paragraphs 133 and 167. It is the position of the office that the sparger (sparger ring 230) of Shevitz implicitly discloses a plate comprising holes (sparger pores 231) as shown in at least Fig. 4b and discussed in at least paragraphs 164-167.
As to the intended use limitations (wherein homogenization is achieved by a bubble generator by passing pulsating compressed air through a plate opened upwards by way of holes), the device disclosed by Shevitz is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shevitz is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 133, 164, 167 and 254 Shevitz which teaches a sparger ring 230 and holes 231.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
As to the arrangement shape of the sparger pores (holes), the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed holes was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent hole arrangement shape and since the same expected mixing would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Regarding claim 11, Shevitz discloses wherein the microbioreactor comprises a reactor vessel [351] and mounting brackets, said reactor vessel comprising an upwardly and downwardly opened inner reactor shell [325/354] fixed in the interior of the reactor vessel by mounting brackets [326] as shown in Fig. 6a and discussed in at least paragraphs 253-255.
As to the intended use limitations (wherein a flow circulation in the medium is thereby achieved), the device disclosed by Shevitz is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shevitz is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 253-255 of Shevitz.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 12, Shevitz does not explicitly disclose that the carrier material comprises collagen, elastin, fibrin, alginate, silk, glycoaminoglucan, hyaluronic acid, chitosan, cellulose, fucoidan or silaffin.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a mounting tube, a discharge and supply line, and a sheathing of a gas-permeable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 13, discloses that (The fluid filtration system 1 is enclosed by housing 15, whose shape, size or orientation may be varied as needed to enclose the system. The housing 15 may be constructed from a variety of materials, including solid polymers, such as polycarbonate or polysulfone, flexible or elastic materials or any other material or composite of materials. Paragraph 96); also see paragraph 100. Therefore, Shevitz implies that the mounting tube, the discharge and supply line, and the sheathing may comprise an elastic material.
As to the material being gas-permeable, Shevitz discloses in paragraph 100 that (The housing 15, diaphragm pump 4, diaphragm 6, valves, filters and other constituents of the system may be constructed from various materials, preferably from materials that withstand the pressures generated during operation of the fluid filtration system 1, preferably, from materials that may be sterilized either chemically, with steam or radiation...). Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a mounting tube, a discharge and supply line, and a sheathing made of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 14, Shevitz discloses that the scaffold is coated as discussed in at least paragraphs 245-248. 
As to the coating comprising mesenchymal stem cells, Shevitz discloses a plurality of modifier agents for coating the scaffold as implied in paragraph 247. The type of modifier agents depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 15, Shevitz discloses a pressure controlling mechanism as discussed in at least paragraphs 13, 204 and 210.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shevitz US 2013/0059371 as applied above to claims 1-5 and 7-15, and further in view of  Navran US 2011/0136226 cited in the IDS filed 04/08/2019.
Regarding claim 6, Shevitz does not explicitly disclose wherein the cultivation container contains a gas permeable air bag. However, Shevitz does discloses that For example, it may be a bioreactor, a circulatory system or any other vessel, nonexclusively including tanks, bags, flasks and the like which can contain liquids, as discussed in paragraph 96.
Navran discloses molecular weight cut-off membrane covering the core (the cultivation container) discussed in at least paragraph 40. As interpreted by the Examiner, the molecular weight cut-off membrane covering the core (the cultivation container) is gas-permeable. Furthermore, the molecular weight cut-off membrane covering the core (the cultivation container) has been interpreted as equivalent to the bag as recited above.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to modify Shevitz with a gas permeable air bag as taught by Navran, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796